
	
		I
		111th CONGRESS
		1st Session
		H. R. 395
		IN THE HOUSE OF REPRESENTATIVES
		
			January 9, 2009
			Mr. Burton of Indiana
			 introduced the following bill; which was referred to the
			 Committee on House
			 Administration, and in addition to the Committee on
			 Oversight and Government
			 Reform, for a period to be subsequently determined by the
			 Speaker, in each case for consideration of such provisions as fall within the
			 jurisdiction of the committee concerned
		
		A BILL
		To prevent Members of Congress from receiving any
		  automatic pay adjustment in 2010.
	
	
		1.Short titleThis Act may be cited as the
			 Stop the Congressional COLA
			 Act.
		2.No automatic pay
			 adjustment for Members of Congress in
			 2010For purposes of the provision of law amended
			 by section 704(a)(2)(B) of the Ethics Reform Act of 1989 (5 U.S.C. 5318 note),
			 no adjustment under section 5303 of title 5, United States Code, shall be
			 considered to have taken effect in fiscal year 2010 in the rates of pay under
			 the General Schedule.
		
